NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30004

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-00328-BLW-1
 v.

TRAVIS M. NEWBOLD,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted March 5, 2020**
                                Portland, Oregon

Before: McKEOWN and PAEZ, Circuit Judges, and HUCK,*** District Judge.

      Travis M. Newbold appeals from the district court’s judgment and challenges

the 48–month sentence imposed following his conviction for importing and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul C. Huck, Senior United States District Judge for
the U.S. District Court for Southern Florida, sitting by designation.
possessing anabolic steroids—a Schedule III controlled substance—in violation of

21 U.S.C. §§ 846, 952, and 960; 21 U.S.C. §§ 841(a)(1), (b)(1)(C); and 18 U.S.C.

§ 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        First, Newbold argues that his sentence is unreasonable because the district

court abused its discretion in applying the unit conversion ratio in U.S.S.G.

§ 2D1.1(c), Note (F) (“Note (F)”) over his objection that the ratio is not empirically

based. The district court did not procedurally err because the record reflects that the

court appreciated, albeit declined to exercise, its Kimbrough1 discretion—that is, the

district court acknowledged its authority to vary from the Guidelines on the basis of

Newbold’s policy argument that Note (F)’s ratio is not empirically based. Cf. Spears

v. United States, 555 U.S. 261, 264–66 (2009) (clarifying that the point of

Kimbrough was to recognize a district court’s authority to vary from the Guidelines

on the basis of a policy disagreement). The record also supports the district court’s

conclusion that Newbold did not present sufficient evidence to determine that Note

(F)’s unit conversion ratio lacks an empirical basis. Further, the district court did not

abuse its discretion in sentencing Newbold because, even if Note (F)’s unit

conversion ratio lacks an empirical basis, the court was not obligated to reject or

depart from the guideline; Kimbrough merely establishes a district court’s discretion




1
    Kimbrough v. United States, 552 U.S. 85 (2007).
                                           2
to do so. See United States v. Carper, 659 F.3d 923, 925 (9th Cir. 2011); United

States v. Henderson, 649 F.3d 955, 964–65 (9th Cir. 2011). In light of the totality of

the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, we hold that

Newbold’s within-Guidelines sentence is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      Second, Newbold argues that the district court misinterpreted Note (F) when

it considered Newbold’s bulk steroid powder to be “an anabolic steroid that is not in

a pill, capsule, tablet, or liquid form.” U.S.S.G. § 2D1.1(c), Note (F). We review this

issue for plain error because Newbold did not raise it in the district court. See United

States v. Pelisamen, 641 F.3d 399, 404 (9th Cir. 2011). We do not conclude that the

district court committed an error so “obvious” when it considered bulk steroid

powder to be “an anabolic steroid that is not in a pill, capsule, tablet, or liquid form.”

See Johnson v. United States, 520 U.S. 461, 467 (1997). The district court’s

interpretation comports with Note (F)’s plain text and the Sentencing Commission’s

commentary suggests that this provision of Note (F) was intended to encompass any

form of anabolic steroids not in pill, capsule, tablet, or liquid form. See U.S.S.G.

§ 2D1.1(c), Note (F).

      AFFIRMED.




                                            3